Title: Fairfax County Resolves, 18 July 1774
From: Fairfax County Citizens
To: 



[Alexandria, 18 July 1774]

At a general Meeting of the Freeholders and Inhabitants of the County of Fairfax on Monday the 18th day of July 1774, at the Court House, George Washington Esquire Chairman, and Robert Harrison Gent: Clerk of the said Meeting.
1. Resolved that this Colony and Dominion of Virginia can not be considered as a conquered Country; and if it was, that the present Inhabitants are the Descendants not of the Conquered, but of the Conquerors.
That the same was not setled at the national Expence of England, but at the private Expence of the Adventurers, our Ancestors, by solemn Compact with, and under the Auspices and Protection of the British Crown; upon which We are in every Respect as dependant, as the People of Great Britain, and in the same Manner subject to all his Majesty’s just, legal, and constitutional Prerogatives. That our Ancestors, when they left their native Land, and setled in America, brought with them (even if the same had not been confirmed by Charters) the Civil-Constitution and Form of Government of the Country they came from; and were by the Laws of Nature and Nations, entitiled to all it’s Privileges, Immunities and Advantages; which have descended to Us their Posterity, and ought of Right to be as fully enjoyed, as if We had still continued within the Realm of England.
2. Resolved that the most important and valuable Part of the British Constitution, upon which it’s very Existence depends, is the fundamental Principle of the People’s being governed by no Laws, to which they have not given their Consent, by Representatives freely chosen by themselves; who are affected by the Laws they inact equally with their Constituents, to whom they are accountable, and whose Burthens they share; in which consists the Safety and Happiness of the Community: for if this Part of the Constitution was taken away, or materially altered, the Government must degenerate either into an absolute and despotic Monarchy, or a tyrannical Aristocracy, and the Freedom of the People be annihilated.

3. Resolved therefore, as the Inhabitants of the american Colonies are not, and from their Situation can not be represented in the British Parliament; that the legislative Power here can of Right be exercised only by our own provincial Assemblys or Parliaments, subject to the Assent or Negative of the British Crown, to be declared within some proper limited Time. But as it was thought just and reasonable that the People of Great Britain shou’d reap Advantages from these Colonies adequate to the Protection they afforded them, the British Parliament have claimed and exercised the Power of regulating our Trade and Commerce, so as to restrain our importing from foreign Countrys, such Articles as they cou’d furnish Us with, of their own Growth or Manufacture, or exporting to foreign Countrys such Articles and Portions of our Produce, as Great Britain stood in Need of, for her own Consumption or Manufactures. Such a Power directed with Wisdom and Moderation, seems necessary for the general Good of that great Body-politic of which we are a Part; altho’ in some Degree repugnant to the Principles of the Constitution. Under this Idea our Ancestors submitted to it; the Experience of more than a Century, during the Government of his Majesty’s royal Predecessors, hath proved it’s utility, and the reciprocal Benefits flowing from it produced mutual uninterrupted Harmony and Good-will, between the Inhabitants of Great Britain and her Colonies; who during that long Period, always considered themselves as one and the same People: and tho’ such a Power is capable of Abuse, and in some Instances hath been stretched beyond the original Design and Institution, yet to avoid Strife and Contention with our fellow-Subjects, and strongly impressed with the Experience of mutual Benefits, We always chearfully acquiesced in it, while the entire Regulation of our internal Policy, and giving and granting our own Money were preserved to our own provincial Legislatures.
4. Resolved that it is the Duty of these Colonies, on all Emergencies, to contribute, in proportion to their Abilities, Situation and Circumstances, to the necessary Charge of supporting and defending the British Empire, of which they are part; that while We are treated upon an equal Footing with our fellow subjects, the Motives of Self-Interest and Preservation will be a sufficient Obligation; as was evident thro’ the Course of the last War; and that no Argument can be fairly applyed to the British Parliament’s

taxing us, upon a Presemption that We shou’d refuse a just and reasonable Contribution, but will equally operate in Justification of the Executive-Power taxing the People of England, upon a Supposition of their Representatives refusing to grant the necessary Supplies.
5. Resolved that the Claim lately assumed and exercised by the British Parliament of making all such Laws as they think fit, to govern the People of these Colonies, and to extort from Us our Money without our Consent, is not only diametrically contrary to the first Principles of the Constitution, and the original Compacts by which We are dependant upon the British Crown and Government; but is totally incompatible with the Privileges of a free People, and the natural Rights of Mankind; will render our own Legislatures merely nominal and nugatory, and is calculated to reduce Us from a State of Freedom and Happiness, to Slavery and Misery.
6. Resolved that Taxation and Representation are in their Nature inseperable; that the Right of withholding, or of giving and granting their own Money is the only effectual Security to a free people against the Incroachments of Despotism and Tyranny; and that whenever they yield the one, they must quickly fall a Prey to the other.
7. Resolved that the Powers over the People of America now claimed by the British House of Commons, in whose Election We have no Share, on whose Determinations We can have no Influence, whose Information must be always defective and often false, who in many Instances may have a seperate, and in some an opposite Interest to ours, and who are removed from those Impressions of Tenderness and Compassion arising from personal Intercourse and Connections, which soften the Rigours of the most despotic Governments, must if continued, establish the most grievous and intollerable Species of Tyranny and Oppression that ever was inflicted upon Mankind.
8. Resolved that it is our greatest Wish and Inclination, as well as Interest, to continue our Connection with, and Dependance upon the British Government; but tho’ We are it’s Subjects, we will use every Means which Heaven hath given Us to prevent our becoming it’s Slaves.
9. Resolved that there is a premeditated Design and System, formed and pursued by the British Ministry, to introduce an

arbitrary Government into his Majesty’s American Dominions; to which End they are artfully prejudicing our Sovereign, and inflaming the Minds of our fellow-Subjects in Great Britain, by propagating the most malevolent Falsehoods; particularly that there is an Intention in the American Colonies to set up for independant States; endeavouring at the same Time, by various Acts of Violence and Oppression, by sudden and repeated Dissolutions of our Assemblies, whenever they presume to examine the Illegality of ministerial Mandates, or deliberate on the violated Rights of their Constitutents; and by breaking in upon the American Charters, to reduce Us to a State of Desperation, and dissolve the original Compacts by which our Ancestors bound themselves and their Posterity to remain dependant upon the British Crown: which Measures, unless effectually counteracted, will end in the Ruin both of Great Britain and her Colonies.
10. Resolved that the several Acts of Parliament for raising a Revenue upon the People of America without their Consent, the creating new and dangerous Jurisdictions here, the taking away our Trials by Jurys, the ordering Persons upon Criminal accusations, to be tried in another Country than that in which the Fact is charged to have been committed, the Act inflicting ministerial Vengeance upon the Town of Boston, and the two Bills lately brought into Parliament for abrogating the Charter of the Province of Massachusets Bay, and for the protection and Encouragement of Murderers in the said Province, are Part of the above mentioned iniquitous System. That the Inhabitants of the Town of Boston are now suffering in the common Cause of all British America, and are justly entitled to it’s Support and Assistance; and therefore that a Subscription ought imediatly to be opened, and proper Persons appointed, in every County of this Colony to purchase Provisions, and consign them to some Gentlemen of Character in Boston, to be distributed among the poorer Sort of People there.
11. Resolved that We will cordially join with our Friends and Brethren of this and the other Colonies, in such Measures as shall be judged most effectual for procuring Redress of our Grievances, and that upon obtaining such Redress, if the Destruction of the Tea at Boston be regarded as an Invasion of private Property, We shall be willing to contribute towards paying the East India Company the Value: but as We consider the

said Company as the Tools and Instrument of Oppression in the Hands of Government and the Cause of our present Distress, it is the Opinion of this Meeting that the People of these Colonies shou’d forbear all further Dealings with them, by refusing to purchase their Merchandize, until that Peace, Safety and Good-order, which they have disturbed, be perfectly restored. And that all Tea now in this Colony, or which shall be imported into it shiped before the first Day of September next shou’d be deposited in some Store house to be appointed by the respective Committees of each County, until a sufficient Sum of Money be raised by subscription to reimburse the Owners the Value, and then to be publickly burn’d and destroyed; and if the same is not paid for and destroyed as aforesaid, that it remain in the Custody of the said Committees, at the Risque of the owners, until the Act of Parliament imposing a Duty upon Tea for raising a Revenue in America be repealed; and imediatly afterwards be delivered unto the Several Proprietors thereof, their Agents or Attorneys.
12. Resolved that Nothing will so much contribute to defeat the pernicious Designs of the common Enemies of Great Britain and her Colonies as a firm Union of the latter; who ought to regard every Act of Violence or Oppression inflicted upon any one of them, as aimed at all; and to effect this desireable Purpose, that a Congress shou’d be appointed, to consist of Deputies from all the Colonies, to concert a general and uniform Plan for the Defence and Preservation of our common Rights, and continueing the Connection and Dependance of the said Colonies upon Great Britain, under a just, lenient, permanent, and constitutional Form of Government.
13. Resolved that our most sincere and cordial Thanks be given to the Patrons and Friends of Liberty in Great Britain, for their spirited and patriotick Conduct, in Support of our constitutional Rights and Privileges, and their generous Efforts to prevent the present Distress and Calamity of America.
14. Resolved that every little jarring Interest and Dispute, which has ever happened between these Colonies, shou’d be buried in eternal Oblivion; that all Manner of Luxury and Extravagance ought imediatly to be laid aside, as totally inconsistent with the threatning and gloomy Prospect before us; that it is the indispensable Duty of all the Gentlemen and Men of Fortune

to set Examples of Temperance, Fortitude, Frugality and Industry; and give every Encouragement in their Power, particularly by Subscriptions and Premiums, to the Improvement of Arts and Manufactures in America; that great Care and Attention shou’d be had to the Cultivation of Flax, Cotton, and other Materials for Manufactures; and We recommend it to such of the Inhabitants who have large Stocks of Sheep, to sell to their Neighbours at a moderate Price, as the most certain Means of speedily increasing our Breed of Sheep, and Quantity of Wool.
15. Resolved that until american Grievances be redressed, by Restoration of our just Rights and Privileges, no Goods or Merchandize whatsoever ought to be imported into this Colony, which shall be shiped from Great Britain after the first Day of September next, except Linnens not exceeding fifteen Pence ⅌ yard, coarse Woolen Cloth, not exceeding two shillings Sterling ⅌ yard, Nails, wire and Wire-Cards, needles & pins, paper, Salt petre and Medecines; which may be imported until the first Day of September one thousand seven hundred and seventy six; and if any Goods or Merchandize, oth⟨er⟩ than those hereby excepted, shou’d be ship’d from Great Britain, after the time aforesaid, to this Colony, that the same, immediately upon their Arrival shoud either be sent back again, by the owners their Agents or Attorn⟨ey⟩s, or stored and deposited in some Warehouse, to be appointed by the Committee for each respective County, and there kept, at the Risque and Charge of the Owners, to be delivered to them, when a free Importation of Goods hither shall again take Place. And that the Merchants and Venders of Goods and Merchandize within this Colony ought not to take Advantage of our present Distress, b⟨u⟩t continue to sell the Goods and Merchandize which they now have, or which may be shiped to them before the first Day of September next, at the same rates and Prices they have been accustomed to do, within one Year last past; and if any Person shall sell such Goods on any other Terms than above expressed, that no Inhabitant of this Colony shou’d at any time, forever thereafter, deal with Him, his Agent, Factor, or Store keepers for any Commodity whatsoever.
16. Resolved that it is the Opinion of this Meeting that the Merchants and Venders of Goods and Merchandize within this

Colony shou’d take an Oath not to sell or dispose of any Goods or Merchandize whatsoever, which may be shiped from Great Britain after the first Day of September next as aforesaid, except the Articles before excepted, and that they will, upon Receipt of such prohibited Goods, either send the same back again by the first Opportunity, or deliver them to the Committees in the respective Countys, to be deposited in some Warehouse, at the Risque and charge of the owners, until they, their Agents or Factors be permitted to take them away by the said Committees: the names of those who refuse to take such Oath to be advertized, by the respective Committees, in the Countys wherein they reside. And to the End that the Inhabitants of this Colony may know what Merchants, and Venders of Goods and Merchandize have taken such Oath, that the respective Committees shou’d grant a Certificate thereof to every such Person who shall take the same.
17. Resolved that it is the Opinion of this Meeting, that during our present Difficulties and Distress, no Slaves ought to be imported into any of the British Colonies on this Continent, and We take this Opportunity of declaring our most earnest Wishes to see an entire Stop for ever put to such a wicked cruel and unnatural Trade.
18. Resolved that no kind of Lumber shou’d be exported from this Colony to the West Indies until America be restored to her constitutional Rights and Liberties, if the other Colonies will accede to a like Resolution; and that it be recommended to the general Congress to appoint as early a Day as possible for stopping such Export.
19. Resolved that it is the Opinion of this Meeting, if american Grievances be not redressed before the first Day of November one thousand seven hundred and seventy five, that all Exports of Produce from the several Colonies to Great Britain shou’d cease; and to carry the said Resolution more effectually into Execution, that We will not plant or cultivate any Tobacco after the Crop now growing, provided the same Measure shall be adopted by the other Colonies on this Continent, as well those who have ⟨here⟩tofore made Tobacco, as those who have n⟨o⟩t. And it is our Opinion also, if the Congress of Deputies from the several Colonies shall adopt the Measure of Non-exportation to Great Britain, as the People will be thereby disabled

from paying their Debts, that no Judgements shou’d be rendered by the Courts in the said Colonies for any Debt, after Information of the said Measures being determined upon.
20. Resolved that it is the Opinion of this Meeting that a solemn Covenant and Association shou’d be entered into by the Inhabitants of all the Colonies upon Oath, that they will not, after the Times which shall be respectively agreed on at the general Congress, export any Manner of Lumber to the West Indies, nor any of their Produce to Great Britain, or sell or dispose of the same to any Person who shall not have entered into the said Covenant and Association; and also that they will not import or receive any Goods or Merchandize which shall be ship’d from Great Britain after the first Day of September next, other than the before enumerated Articles, nor buy or purchase any Goods, except as before excepted, if any person whatsoever, who shall not have taken the Oath herein before recommended to be taken by the Merchants and Venders of Goods nor buy or purchase any Slaves hereafter imported into any part of this continent until a free Exportation and Importation be again resolved on by the Majority of the Representatives or Duputies of the Colonies. And that the respective Committees of the Countys in each Colony so soon as the Covenant and Association becomes general, publish by advertisements in their several Counties a List of the Names of those (if any such there be) who will not accede thereto; that such Traitors to their Country may be publickly known and detested.
21. Resolved that it is the Opinion of this Meeting, that this and the other associating Colonies shou’d break off all Trade, Intercourse, and Dealings, with that Colony Province or Town, which shall decline or refuse to agree to the plan which shall be adopted by the general Congress.
22. Resolved that shou’d the Town of Boston be forced to submit to the late cruel and oppressive Measures of Government, that We shall not hold the same to be binding upon Us, but will, notwithstanding, religiously maintain, and inviolably adhere to such Measures as shall be concerted by the general Congress, for the preservation of our Lives Liberties and Fortunes.
23. Resolved that it be recommended to the Deputies of the general Congress to draw up and transmit an humble and dutiful petition and Remonstrance to his Majesty, asserting with

decent Firmness our just and constitutional Rights and Privileg⟨es⟩ lamenting the fatal Necessity of being compelled to enter into Measur⟨es⟩ disgusting to his Majesty and his Parliament, or injurious to our fellow Subjects in Great Britain; declaring, in the strongest Terms, ou⟨r⟩ Duty and Affection to his Majesty’s Person, Family and Government, ⟨an⟩d our Desire to continue our Dependance upon Great Brit⟨ai⟩n; and most humbly conjuring and beseeching his Majesty, not to reduce his faithful Subjects of America to a State of Desperation, and to reflect, that from our Sovereign there can be but one Appeal.
And it is the Opinion of this Meeting, that after such Petition, and Remonstrance shall have been presented to his Majesty, the same shou’d be printed in the public Papers, in all the principal Towns in Great Britain.
24. Resolved that George Washington Esquire and Charles Broadwater Gent. lately elected our Representatives to serve in the general Assembly, be appointed to attend the Convention at Williamsburgh, on the first Day of August next, and present these Resolves, as the Sense of the People of this County, upon the Measures proper to be taken in the present alarming and dangerous Situation of America.
